Citation Nr: 0929260	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  04-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from October 1951 to 
September 1953.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied a petition to reopen a 
claim for service connection for PTSD. The Veteran testified 
during an August 2004 hearing before a Decision Review 
Officer (DRO). 

An April 2008 Board decision reopened the claim for service 
connection for PTSD, and remanded the underlying claim on the 
merits for further development. The case has since been 
returned for further review.               

 
FINDINGS OF FACT

1.	There is no current clinical diagnosis of PTSD.

2.	The Veteran has generalized anxiety and dysthymic 
disorders that were incurred during his military service. 


CONCLUSIONS OF LAW

1.	The criteria for service connection for PTSD are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).


2.	Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for generalized anxiety 
disorder and dysthymic disorder are met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The Board is granting the benefits of entitlement to service 
connection for generalized anxiety and dsythymic disorders. 
This determination is based on a claim raised by the evidence 
of record for service connection for an acquired psychiatric 
disorder other than PTSD. Assuming, without deciding, that 
any error was committed as to implementation of the VCAA's 
duty to notify and assist provisions, this error was harmless 
in its application to adjudication of this component of the 
Veteran's claim, and need not be further discussed. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Pertaining to the claim for service connection for PTSD, 
which is being denied,    the RO has informed the Veteran of 
what evidence would substantiate the claim on appeal through 
VCAA notice correspondence dated from November 2002 through 
June 2008. The February 2004 Statement of the Case (SOC) and 
later Supplemental SOCs (SSOCs) explained the general 
criteria to establish a claim for entitlement to service 
connection for PTSD. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). An addendum to the June 2008 notice 
letter further explained the requirements to demonstrate the 
disability rating and effective date elements of the service 
connection claim on appeal.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA letters met this standard in that they preceded 
issuance of the August 2003 rating decision on appeal. 
Subsequent letters from March 2007 and June 2008 did not 
fulfill this requirement. However, the Veteran has had an 
opportunity to respond to the relevant VCAA notice 
correspondence in advance of the most recent May 2009 SSOC 
readjudicating his claim. During this time period, he 
underwent a detailed October 2008 VA Compensation and Pension 
examination. There is no indication of any further available 
evidence that must be associated with the record. The Veteran 
has therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment and hospitalization, service treatment 
records (STRs), service personnel records, and unit history 
records. The Veteran has undergone several VA medical 
examinations. McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). In support 
of his claim, the Veteran has provided several lay 
statements. He testified during an August 2004 DRO hearing. 
The record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369   (Fed. Cir. 2004). Accordingly, 
the Board will adjudicate the claim on the merits.




Analysis of the Claim

Although the Veteran framed his claim towards service 
connection for PTSD, recent caselaw holds that in light of 
the fact a claimant generally is not competent to provide a 
medical diagnosis, a claim for service connection for PTSD 
constituted a generalized claim for benefits based on a 
mental disorder where the evidence showed that the claimant 
did not have PTSD but suffered from a different mental 
disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  On 
this basis, while the claim of service connection for PTSD is 
denied, the claim for a psychiatric disorder other than PTSD 
will be granted.  

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2008). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

If, however, the veteran's stressor is unrelated to 
participation in combat, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996). The available 
sources for corroboration of a claimed stressor are not 
necessarily limited to service records, but may also include 
other sources of evidence such as lay statements from third-
party individuals. See Cohen, 10 Vet. App. at 143 (indicating 
that corroborating sources need not be found only in service 
records, contrary to what was previously set forth under the 
VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 
21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Credible supporting evidence of the actual occurrence of an 
in-service stressor does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process." Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997). The Court similarly 
held in Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002) that while the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks." 

The primary incident which comprises the basis for the 
Veteran's PTSD claim as an identified stressor from service 
is an automobile accident in October 1952 while stationed in 
Korea as a combat medic. The Veteran's account of the event 
is that he was a passenger in a jeep and was proceeding with 
another soldier to pick up wounded servicemen after midnight, 
and consequently they were driving without lights to avoid 
detection. At one point the driver missed a turn and the 
vehicle went down an embankment and rolled over. The Veteran 
sustained a broken shoulder and a head injury with a 
laceration to the forehead, and was hospitalized for several 
months following the incident. 

As another claimed stressor the Veteran describes having seen 
and administered treatment to wounded individuals as a field 
medic and a member of an evacuation hospital team. He 
indicates and his Form DD-214 (Report of Separation from 
Service) reflects his receipt of the Combat Medical Badge.

The factual matter that the October 1952 accident occurred is 
clearly verified by service treatment records, and thus is 
not in dispute. As such, there is at least one verified in-
service stressor of record. The comprehensive requirements to 
establish service connection for PTSD still require competent 
evidence linking this incident to a confirmed clinical 
diagnosis of PTSD. Whether a medical diagnosis of PTSD is 
warranted has been the subject of some contrary findings, and 
as discussed below ultimately the absence of such diagnosis 
is dispositive to this claim.

A report of a July 1989 hospitalization for evaluation of 
mental status indicated a diagnosis of PTSD. A psychological 
evaluation completed shortly thereafter however, resulted in 
the impression of dysthymia, and marital problem. The 
psychologist observed that many of the problems noted were of 
longstanding duration including from childhood, and did not 
appear to stem from service in Korea.

VA outpatient treatment records at various points list 
treatment for depression and generalized anxiety disorder, 
and on one occasion he sought out treatment at a PTSD clinic 
in 1992 and had an initial screening, the results of which 
are not directly documented. In later Board hearing testimony 
from a proceeding held in August 1993, the Veteran described 
attending monthly counseling sessions for treatment of PTSD 
symptoms. 

The Veteran underwent a February 1996 VA psychiatric 
examination, during which he reported having been enrolled in 
a PTSD program since 1989 or 1990. While he had received no 
formal diagnosis of PTSD, he had been treated since that time 
for symptoms of depression and anxiety. The diagnosis was in 
relevant part dysthymia. Prior VA examinations dated from 
February 1986 and January 1988 had also shown dysthymia. 

On another VA examination in August 1997 the diagnosis was 
dysthymic disorder, and anxiety disorder, not otherwise 
specified (NOS). The examiner found that a diagnosis of PTSD 
in accordance with the DSM-IV was not appropriate, as the 
Veteran had some symptomatology similar to posttraumatic 
stress but did not appear to actually have PTSD.

Further VA examination in June 2001 by a psychologist 
indicated the Veteran described a 10 year history of 
obtaining psychiatric treatment for "nerves." He stated his 
primary difficulties were nightmares and insomnia. 
Objectively, he was alert and well-oriented. His mood was 
euthymic and affect appropriate to the content discussed. 
Spontaneous speech was within normal limits, and there was no 
evidence of a formal thought disorder or other psychotic 
symptomatology. The diagnosis was generalized anxiety 
disorder. 

The examiner stated that with regard to PTSD symptoms, the 
Veteran was exposed to stressors of multiple combat 
situations, came under enemy fire, tended to wounded 
soldiers, and was wounded in an automobile accident. Although 
the Veteran meet some criteria for PTSD, he failed to meet 
the full diagnostic criteria. He reported recurrent 
nightmares about incidents that occurred in Korea that were 
distressing. However, he denied experiencing any other 
symptoms such as avoidance or numbing, refusal to discuss his 
service, inability to form emotional attachments, or 
inability to enjoy life activities. According to the 
examiner, while he did report an exaggerated startle response 
to vehicles as well as some mild sleep problems, his symptoms 
of hyperarousal were not sufficient in number or intensity to 
meet the criteria for a PTSD diagnosis. 

The reported symptoms were suggestive of generalized anxiety 
disorder, as the Veteran described worrying at length about 
his family, financial situation and his health. There were 
also transient symptoms of depression. The examiner observed 
that the Veteran completed a PTSD clinical checklist, and his 
scores on that assessment were below that typically seen in 
individuals with PTSD.

On re-examination in December 2002, the Veteran had euthymic 
mood and appropriate affect. He had normal speech, and was 
absent signs of any psychotic symptoms or gross cognitive 
dysfunction. The Veteran continued to experience some 
symptoms of PTSD including nightmares and frequent intrusive 
thoughts.   He continued to deny any avoidance symptoms, 
difficulty forming emotional attachment, or loss of interest 
in previously enjoyed activities. He did report an 
exaggerated startle response every time a large truck passed. 
The diagnosis was generalized anxiety disorder. The examiner 
found that the Veteran continued to have symptoms of PTSD, 
but did not meet the full criteria for that disorder. 

According to the examiner, it was obvious there were severe 
problems with anxiety, which very likely could have been due 
to military service. The Veteran stated that he had 
experienced problems with being nervous before he went into 
the service but that these problems were exacerbated while he 
was in Korea. 

VA outpatient records intermittently list PTSD as part of the 
Veteran's overall medical summary. In May 2005, a PTSD screen 
conducted by a nurse practitioner was positive. 

The Veteran again underwent a VA examination in October 2008, 
by a psychiatrist. The examiner noted review of the claims 
file. Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash 
v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). The Veteran at that time described symptoms 
of nightmares, insomnia, startle response, and depression.           
It was observed that the Veteran had not driven a car since 
1953, as he did not feel he could do it as a result of the 
accident that occurred in Korea. The diagnosis was 
generalized anxiety disorder and dysthymic disorder. The 
assigned Global Assessment of Functioning Score was 51 (out 
of 100) primarily on the basis of the Veteran's not driving 
since his accident in service. According to the examiner, the 
Veteran did not meet the complete criteria for PTSD. However, 
it was deemed more likely than not that his extensive anxious 
and depressive symptomatology including his not driving was 
related to his military service, not only his general 
experiences and exposure to a combat zone but specifically to 
his accident while in Korea. 

The Veteran's psychiatric evaluation history generally has 
excluded the finding that he has PTSD in favor of providing 
other diagnoses, namely generalized anxiety disorder and 
dysthymic disorder. As to the present claim as it pertains to 
PTSD, a clinical diagnosis is not established. 

Several VA Compensation and Pension examinations have 
determined that while the Veteran manifested some symptoms 
corresponding to PTSD, overall he did not have sufficient 
symptomatology or severity of those symptoms shown to warrant 
an actual diagnosis of PTSD. This followed on numerous 
occasions medical history review, examination of the Veteran, 
and completion of psychological tests on which his scores 
were consistently below that which generally indicated the 
presence of PTSD. The most recent October 2008 VA examination 
continued to confirm that despite having some PTSD symptoms, 
the Veteran did not meet the full criteria for that disorder. 

There are notably periodic instances where a treatment 
provider indicated possible PTSD, as stated in a May 2005 
positive PTSD screen at a VA facility, however the weight of 
the evidence is clearly to the contrary. The VA medical 
examinations upon which PTSD was consistently ruled out often 
followed opportunity to review the Veteran's claims file 
directly, and thoroughly considered whether a PTSD diagnosis 
was warranted in view of all applicable diagnostic criteria. 
The Board is therefore inclined to accept the viewpoint of 
these examinations as particularly probative. See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider 
and evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances).

Based on these findings a clinical diagnosis of PTSD has not 
been established.        A current diagnosis of the 
disability claimed is an essential element of a valid claim 
for service connection. See Moore v. Nicholson, 21 Vet. App. 
211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) ("Compensation for service-connected injury is 
limited to those claims which show a present disability."). 
See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski,   2 Vet. App. 141, 144 (1992). 
Consequently, the current claim as pertaining to the original 
benefit sought of service connection for PTSD is being 
denied.

In addition to the foregoing, however, the Veteran's claim on 
appeal even though initially stated as one for service 
connection for PTSD also may be construed as a claim for a 
generalized acquired psychiatric disorder. See e.g., Clemons, 
supra.  Under this provision for the construction of 
compensation benefits claims, the Veteran's recently 
diagnosed generalized anxiety and dysthymic disorders fall 
within the ambit of an acquired psychiatric disorder other 
than PTSD. 

Since the October 2008 VA examination determined that these 
diagnosed disorders were likely related to the Veteran's 
service, specifically the incident in which he had an 
automobile accident while in Korea, there is a sufficient 
evidentiary basis for granting service connection for these 
additional disorders.   The VA examiner premised this opinion 
upon his case review and objective evaluation. As noted, the 
occurrence of the accident is documented in service treatment 
history. There are also currently one or more other service-
connected residuals of that accident, consisting of a scar 
and a left shoulder disability affecting the 
acromioclavicular joint. Accordingly, the competent evidence 
of record substantiates that service connection for 
generalized anxiety and dysthymic disorders is warranted.  

For these reasons, the Board is granting service connection 
for an acquired psychiatric disorder other than PTSD, 
diagnosed as generalized anxiety and dysthymic disorders. On 
the remaining issue of service connection for PTSD, since the 
preponderance of the evidence is unfavorable on that 
component of the Veteran's claim, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).





ORDER

Service connection for PTSD is denied.

Service connection for generalized anxiety disorder and 
dysthymic disorder is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


